

117 HR 5250 IH: Advancing Human Spaceflight Act of 2021
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5250IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Ms. Garcia of Texas introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo extend the commitment of the United States to the International Space Station, to develop advanced space suits, and to authorize a stepping stone approach to exploration, and for other purposes.1.Short titleThis Act may be cited as the Advancing Human Spaceflight Act of 2021.2.FindingsCongress makes the following findings:(1)The Apollo 11 landing on July 20, 1969, marked the first steps of a human being on the surface of another world, representing a giant leap for all humanity and a significant demonstration of the spaceflight capabilities of the United States.(2)Section 202(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(a)) establishes for the National Aeronautics and Space Administration the long-term goals of expanding human presence in space and establishing a thriving space economy in low-Earth orbit and beyond.(3)The 2017 National Security Strategy designates the human exploration of the solar system as a strategic priority for the United States.(4)Establishing and ensuring the sustainability of human space exploration of the solar system, as called for in the Space Policy Directive–1 entitled Reinvigorating America’s Human Space Exploration Program (82 Fed. Reg. 239 (December 11, 2017)) and the National Space Exploration Campaign Report of the National Aeronautics and Space Administration issued in September 2018, will require carrying out human exploration and related extravehicular activities on the surface of other celestial bodies in a safe and cost-effective manner.(5)The Johnson Space Center has decades of experience working with international partners, other Federal agencies, and partners in industry and academia to study, develop, and carry out the human spaceflight priorities of the United States.3.DefinitionsIn this Act:(1)AdministrationThe term Administration means the National Aeronautics and Space Administration.(2)AdministratorThe term Administrator means the Administrator of the National Aeronautics and Space Administration.(3)Johnson Space CenterThe term Johnson Space Center means the Lyndon B. Johnson Space Center in Houston, Texas.(4)NASAThe term NASA means the National Aeronautics and Space Administration.4.Sense of CongressIt is the sense of Congress that the United States should support efforts to establish a long-term human settlement in space.5.Statement of policy on permanent establishment of human presence capability in low-Earth orbitIt is the policy of the United States—(1)to continuously maintain the capability for a continuous human presence in low-Earth orbit through and beyond the useful life of the International Space Station; and (2)that such capability shall—(A)maintain the global leadership of the United States and relationships with partners and allies;(B)contribute to the general welfare of the United States; and(C)leverage commercial capabilities to promote affordability so as not to preclude a robust portfolio of other human space exploration activities.6.International Space Station(a)Continuation of International Space StationSection 501(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18351(a)) is amended by striking 2024 and inserting 2030.(b)Continued operations and maintenance of United States segment of International Space StationSection 503(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18353(a)) is amended by striking 2024 and inserting 2030.(c)Research capacity allocation and integration of research payloadsSection 504(d) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(d)) is amended—(1)in paragraph (1), in the first sentence, by striking 2024 and inserting 2030; and(2)in paragraph (2), in the third sentence, by striking 2024 and inserting 2030.(d)Maintaining use through at least 2030Section 70907 of title 51, United States Code, is amended—(1)in the section heading, by striking 2024 and inserting 2030;(2)in subsection (a), by striking 2024 and inserting 2030; and(3)in subsection (b)(3), by striking 2024 and inserting 2030.(e)Transition strategy(1)In generalNot later than 300 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a strategy that—(A)describes the manner in which the Administration will ensure a stepwise transition to an eventual successor platform consistent with the ISS Transition Principles specified in the International Space Station Transition Report issued pursuant to section 50111(c)(2) of title 51, United States Code, on March 30, 2018;(B)includes capability-driven milestones and timelines leading to such a transition;(C)takes into account the importance of maintaining workforce expertise, core capabilities, and continuity at the centers of the Administration, including such centers that are primarily focused on human spaceflight;(D)considers how any transition described in subparagraph (A) affects international and commercial partnerships;(E)presents opportunities for future engagement with—(i)international partners;(ii)countries with growing spaceflight capabilities, if such engagement is not precluded by other provisions of law;(iii)the scientific community, including the microgravity research community;(iv)the private sector; and(v)other United States Government users; and(F)promotes the continued economic development of low-Earth orbit. (2)Implementation planThe strategy required by paragraph (1) shall include an implementation plan describing the manner in which the Administration plans to carry out such strategy.(3)ReportNot less frequently than biennially, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the implementation of the strategy required by paragraph (1). 7.Advanced space suits(a)FindingsCongress makes the following findings:(1)Space suits and associated extravehicular activity technologies (in this section referred to as EVA technologies) are critical space exploration technologies.(2)The civil service workforce of the Administration at the Johnson Space Center has unique capabilities to integrate, design, and validate space suits and associated EVA technologies.(3)Maintaining a strong core competency in the design, development, manufacture, and operation of space suits and related technologies allows the Administration to be an informed purchaser of competitively awarded commercial space suits and associated EVA technologies.(4)The Administration should fully use the International Space Station by 2025 to test future space suits and associated EVA technologies to reduce risk and improve safety.(b)Space suits(1)In generalThe Administrator shall establish a program to develop next-generation space suits and associated EVA technologies.(2)Support for programThe Director of the Johnson Space Center shall support the program established under paragraph (1).(3)Accommodation of diverse astronaut corpsThe Administrator shall ensure that space suits developed and manufactured after the date of the enactment of this Act accommodate a wide range of sizes of astronauts so as to meet the needs of the diverse NASA astronaut corps. (4)Agreements with private entitiesIn carrying out this subsection, the Administrator may—(A)enter into 1 or more agreements with 1 or more industry-proven space suit design, development, and manufacturing suppliers; and(B)leverage—(i)prior and existing investments in advanced space suit technologies; and(ii)existing capabilities at NASA centers. 8.Human space facilities in and beyond low-Earth orbit(a)Human space facility definedIn this section, the term human space facility means a structure for use in or beyond low-Earth orbit that supports, or has the potential to support, human life.(b)Sense of CongressIt is the sense of Congress that human space facilities play a significant role in the long-term pursuit by the Administration of the exploration goals under section 202(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(a)).(c)Report on crewed and uncrewed human space facilities(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the potential development of 1 or more human space facilities.(2)ContentsWith respect to the potential development of each human space facility referred to in paragraph (1), the report required under such paragraph shall include a description of the following:(A)The capacity of the human space facility to advance, enable, or complement human exploration of the solar system, including human exploration of the atmosphere and the surface of celestial bodies.(B)The role of the human space facility as a staging, logistics, and operations hub in exploration architecture.(C)The capacity of the human space facility to support the research, development, testing, validation, operation, and launch of space exploration systems and technologies.(D)Opportunities and strategies for commercial operation or public-private partnerships with respect to the human space facility that protect taxpayer interests and foster competition.(E)The role of the human space facility in encouraging further crewed and uncrewed exploration investments.(F)The manner in which the development and maintenance of the International Space Station would reduce the cost of, and time necessary for, the development of the human space facility.(d)Cislunar space exploration activitiesThe Administrator shall establish an outpost in orbit around the Moon that—(1)demonstrates technologies, systems, and operational concepts directly applicable to the space vehicle that will be used to transport humans to Mars;(2)has the capability for periodic human habitation; and(3)can function as a point of departure, return, or staging for Administration or nongovernmental or international partner missions to multiple locations on the lunar surface or other destinations. 9.Stepping stone approach to exploration(a)In generalSection 70504 of title 51, United States Code, is amended to read as follows:70504.Stepping stone approach to exploration(a)In generalThe Administrator, in sustainable steps, may conduct missions to intermediate destinations, such as the Moon, in accordance with section 20302(b), and on a timetable determined by the availability of funding, in order to achieve the objective of human exploration of Mars specified in section 202(b)(5) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(b)(5)), if the Administrator—(1)determines that each such mission demonstrates or advances a technology or operational concept that will enable human missions to Mars; and(2)incorporates each such mission into the human exploration roadmap under section 432 of the National Aeronautics and Space Administration Transition Authorization Act of 2017 (Public Law 2 115–10; 51 U.S.C. 20302 note)..10.Report on research and development relating to life-sustaining technical systems and plan for achieving power supplyNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives—(1)a report on the research and development of the Administration relating to technical systems for the self-sufficient sustainment of life in and beyond low-Earth orbit; and (2)a plan for achieving a power supply on the Moon that includes—(A)a consideration of the resources necessary to accomplish such plan in the subsequent—(i)1 to 3 years;(ii)3 to 5 years; and(iii)5 to 10 years;(B)collaboration and input from industry and the Department of Energy, specifically the Advanced Research Projects Agency–Energy;(C)the use of a variety of types of energy, including solar and nuclear; and(D)a detailed description of the resources necessary for the Administration to build a lunar power facility with human-tended maintenance requirements during the subsequent 10-year period.11.Technical amendments relating to Artemis missions(a)Section 421 of the National Aeronautics and Space Administration Authorization Act of 2017 (Public 5 Law 115–10; 51 U.S.C. 20301 note) is amended—(1)in subsection (c)(3)—(A)by striking EM–1 and inserting Artemis I;(B)by striking EM–2 and inserting Artemis II; and(C)by striking EM–3 and inserting Artemis III; and(2)in subsection (f)(3), by striking EM–3 and inserting Artemis III.(b)Section 432(b) of the National Aeronautics and Space Administration Authorization Act of 2017 (Public 17 Law 115–10; 51 U.S.C. 20302 note) is amended—(1)in paragraph (3)(D)—(A)by striking EM–1 and inserting Artemis I; and(B)by striking EM–2 and inserting Artemis II; and(2)in paragraph (4)(C), by striking EM–3 and inserting Artemis III. 12.Missions of national need(a)Sense of CongressIt is the Sense of Congress that—(1)while certain space missions, such as asteroid detection or space debris mitigation or removal missions, may not provide the highest-value science, as determined by the National Academies of Science, Engineering, and Medicine decadal surveys, such missions provide tremendous value to the United States and the world; and(2)the current organizational and funding structure of NASA has not prioritized the funding of missions of national need.(b)Study(1)In generalThe Director of the Office of Science and Technology Policy shall conduct a study on the manner in which NASA funds missions of national need.(2)Matters to be includedThe study conducted under paragraph (1) shall include the following:(A)An identification and assessment of the types of missions or technology development programs that constitute missions of national need.(B)An assessment of the manner in which such missions are currently funded and managed by NASA.(C)An analysis of the options for funding missions of national need, including—(i)structural changes required to allow NASA to fund such missions; and(ii)an assessment of the capacity of other Federal agencies to make funds available for such missions.(c)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy shall submit to the appropriate committees of Congress a report on the results of the study conducted under subsection (b), including recommendations for funding missions of national need. 